Me. Justice Aldeey,
dissenting.
This is a petition for mandamus filed in this Court requesting us to direct the Executive Secretary of Puerto Rico, Mr. Saldana, to register the names of the candidates for certain offices to be voted for at the general election of 1932 certified to by the officials who presided the convention of the Union, Party of Puerto Rico held in October 21, 1930; to direct the said Secretary to certify to the Insular Board of Elections the nomination of the petitioners to be printed on the official ballots of the election to be held in 1932; and to direct him to notify the aforesaid Board that the Union Party of Puerto Rico is the majority or principal party with the right to designate inspectors and secretaries for the registration boards and polling places on election day.
It is alleged in the petition that the Executive Secretary of Puerto Rico has refused the above requests, and in the answer of the aforesaid official to the rule issued by us for him to show cause why the writ sought should not be issued, he alleged as the only ground for his refusal of such requests *249that in the general election of 1928 the Union Party of Puerto Rico and the Puerto Rican Republican Party became merged or converted into a single political party bearing the name of Puerto Rican Alliance, which figures now as the majority party.
The following are the facts as they appear from the record before us:
In. 1904 there was organized in this Island the political party called Union Party of Puerto Rico whose candidates at that year’s general election registered a majority at the polls. That party received also a majority of the votes cast at the general elections held in 1906,1908,1910,1912,1914,1917, and 1920. The votes received by the Union Party of Puerto Rico at the 1920 election amounted to 126,446, and the Puerto Rican Republican Party, which was next in the number of votes polled, received 63,845 votes, and as the other parties received only 11,380, the above two became the two principal parties.
These two political parties, the Union Party of Puerto Rico and the Puerto Rican, Republican Party, held conventions in May, 1924, the former in the city of San Germán and the latter in the city of Mayagfiez, in which they adopted the following resolution, which we transcribe from the petition for mandamus in the present case, accepted in this particular by the Executive Secretary and corroborated by the minutes of the San Germán Convention to which we have referred:
“(a.) To form with the Puerto Rican Republican party a political coalition which shall be called The Puerto Rican Alliance.
.“(b) The Puerto Rican Alliance, shall assume and exercise all of the powers and prerogatives appertaining to the two historic parties of Puerto Rico called the Union Party of Puerto Rico and the Puerto Rican Republican Party.
“(c) The Puerto Rican Alliance shall direct all of its strength to the consecration of full self-government in order to attain the sovereignty of the People of Puerto Rico within the sovereignty of the United States.
*250“The Board of Directors of tbe coalition shall determine the form of choosing the candidates whose names shall appear on the ballot, it being "understood that the parties so allied shall preserve their respective personalities, names, and insignia.
“The management and conduct of the coalition shall be vested in a Directive Committee composed of 15 permanent and 15 alternate members chosen as follows: 7 permanent and 7 alternate members designated by the convention of the Union Party of Puerto Rico from a list of 21 furnished by the convention of the Puerto Rican Republican Party, and 7 permanent and 7 alternate members designated by the convention of the Puerto Rican Republican Party from a list of 21 furnished by the convention of the Union Party of Puerto Rico, and one permanent member and one alternate member who shall be designated unanimously by the 14 permanent members. The Directive Committee shall select from its own members an executive committee composed of three members. The powers of the Executive Committee shall be determined by the Directive Committee and said Executive Committee shall reside and hold its sittings in the city of San Juan. After the conventions of the respective parties shall have approved the platform of the coalition, its bases, and the proceedings to be followed, they shall remain in recess for the duration of the coalition, as well as the other organizations of the allied parties, their functions being suspended. The quorum for holding sittings of the Directive Committee shall be constituted by 10 members functioning legally, and no resolution shall be effective unless it has been approved by at least 9 members at any sitting for which the members of the Directive Committee shall have been called.
“If notwithstanding the above call no sufficient number of members of the directive committee are present in order to constitute a quorum, a new and second call shall be issued and, after the call, the quorum to hold a sitting shall consist of 8 members only. ■
“The president of the Directive Committee shall act as the president of the Executive Committee, but in no case shall the latter committee be totally constituted from members belonging exclusively to one of the parties constituting the alliance.
“The local committees for the coalition shall consist of 7 members designated as follows: 3 unionists, 3 republicans, and the seventh to be designated by the Directive Committee. The Directive Committee shall select the members of the local committees of the coalition from among the members of the local organizations of the respective *251parties in tbe municipal districts, provided there can be found persons affiliated within the coalition; otherwise the selection maybe made, in whole or in part, from persons not members of the committees.
“The members of each party in the said committees shall assume the functions pertaining to the party which they represent for the purposes of the electoral and municipal laws.”
In November, 1924, a general election was held in this Island in which the two aforesaid allied parties figured in separate columns in the official ballot, but both of them nominated the same candidates for the offices to be voted for at the election. In that election 132,755 votes were cast for the Union Party of Puerto Rico and 80,286 for the Puerto Rican Republican Party, which added together resulted in 163,041 votes received by the candidates of the allied parties. The result was that 81 per cent of that total was received by the Union Party of Puerto Rico and the remaining 19 per cent by the Puerto Rican Republican Party. It also happened that the 132,755 votes registered by the Union Party of Puerto Rico exceeded by 10,749 the total number of votes polled by all the other parties, with the result likewise that the votes received by the Puerto Rican Republican Party scarcely amounted to one-fourth of the number registered by its allied party.
On the 28th and 31st of August and on the 5th and 25th of September, 1928, there were forwarded to the Executive Secretary of Puerto Rico certificates of nomination for ■the general election of November of that year, almost all of them substantially the same, although with different names and candidates designated according to the office. We will transcribe one of them reading* as follows: “Puerto Rican Alliance — 'Certificate of Nomination — The undersigned, president and secretary of the convention held by the Puerto Rican Alliance in San Juan, P. R., certify: That the members of the said convention., having assembled on call for the purpose of nominating candidates of the Puerto Rican Alii-*252anee for the offices of Resident Commissioner to the United States, senators an.d representatives at large, and members of the Board of Review and Equalization who shall figure on the tickets in the next November election, a vote was taken among those present and the result showed that the following gentlemen were nominated:” The names of certain gentlemen are mentioned as candidates for certain offices, the document then concluding thus: “And for transmission to the Executive Secretary of Puerto Rico in compliance with section 36 of the Election Law in force we sign this certificate at San Juan, P. R., on the 28th of August, 1928.” There follow the signatures of the president and the secretary. Another certificate reads as follows: “Puerto Rican Alliance Committee, Aguadilla, P. R. — I, J. B. G-arcía Méndez, secretary of the local committee of the Puerto Rican Alliance at Aguadilla, certify : That at a meeting of this committee held on the 22nd of September of the current year, Salvador Ba-dillo Méndez was nominated as candidate for the Municipal Assembly of Aguadilla and he shall appear as such on the electoral ticket for the Puerto Rican Alliance. And for transmission to the Executive Secretary of Puerto Rico I issue this certificate at Aguadilla, Puerto Rico, on the 25th of September, 1928. ’ ’ There follows the signature of the secretary of the local committee of the Alliance. We will not transcribe here a certificate of the Convention of the Puerto Rican Alliance held at San Juan on the 26th of August, 1928, which is mentioned in the opinion given by the Attorney General at the request of the Executive Secretary of Puerto Rico, dated August 30, 1931, because said certificate does not appear in full in that opinion and because it was not introduced in evidence by the respondent, the Executive Secretary of Puerto Rico, although it was in his possession, so that the other party might produce what was missing or make any objection deemed to be proper, if any there was. In that opinion, after giving his advice on some of the questions involved therein, he concluded by informing the Executive Secretary *253that he should deny the petition so as to enable the rival claimants for the party name “Union of Puerto Rico” to have the controversy settled by the courts which in the last resort are the ones to settle the matter.
In the general election of 1928 both allied parties registered their common ticket in a single column in the following manner: An evenly balanced pair of scales with the insignia of both parties and underneath the words “Puerto Rican Alliance of the Union Party of Puerto Rico and the Puerto Rican Republican Party”.
From the consummation of the alliance or coalition of those two parties in 1924 their respective directive organizations were left in recess, but in August, 1929, a general convention of the Union Party of Puerto Rico was held in the same manner as that of 1924 wherein it was resolved to make the aforesaid alliance, and resolved to declare the dissolution of the alliance of said party with the Puerto Rican Republican Party. This resolution was notified to the President of the Puerto Rican Republican Party and also to the Executive Secretary of Puerto Rico, Mr. Saldaña, who on August 28,1929, replied to the President of the Union Party of Puerto Rico that he had filed in his office a copy of that resolution for the proper action in accordance with the Election, Law.
Thereafter, on September 11, 1929, Valldejuli, in his dual capacity as secretary of the Convention of the Puerto Rican Alliance and as secretary of the Insular Committee of that collectivity, notified the Executive Secretary of Puerto Rico that at a convention of the Puerto Rican Alliance of the Union Party of Puerto Rico and the Puerto Rican Republican Party it was resolved to ratify the resolutions which brought the Puerto Rican Alliance into existence and which had been confirmed by the acts of the general convention of 1928, the said alliance having been recognized and consecrated as a single party by the law and by the vote of the Alliance Party in the 1928 election; and that it also resolved that the central committee of the collectivity called Directive Com*254mittee of the Puerto Pican Alliance he known henceforth as the “Insular Committee of the Puerto Pican Alliance,” with all the powers of the former. He likewise notified the Executive Secretary of Puerto Rico that the Insular Committee of the Puerto Rican Alliance met on September 5, 1929, with the presence of 34 members both permanent and alternate constituting a quorum, and approved a motion to notify the Executive Secretary of Puerto Pico that the Alliance of the Union Party of Puerto Rico and the Puerto Rican Republican Party claims for itself the name under which it went to the polls in the last election, as appears of record in the office of the Executive Secretary of Puerto Rico. In another communication from the same person acting in the same capacity as formerly, the Executive Secretary of Puerto Rico was notified on September 13, 1929, that the convention in question had appointed a president, four honorary presidents, two vice-presidents and two secretaries, to the Puerto Rican Alliance. Likewise, Díaz Garcia as President of the Puerto Rican Alliance notified the Executive Secretary of Puerto Rico on November 2, 1929, that the name “Union of Puerto Rico” belongs exclusively to the Puerto Rican Alliance, by virtue of the law, and that that alliance has been sanctioned by the electors.
The ground on which the Executive Secretary of Puerto Rico based his opposition to the petition before us is that, by reason of the Union Party of Puerto Rico and the Puerto Rican Republican Party having gone to the polls in 1928 with their candidates aligned in a single column, both parties have ceased to have a separate existence, as they have become merged or transformed into a single political party called the Puerto Rican Alliance.
We must state that the Spanish word “fusión” (“merger” in English) does not have the same meaning as the English word “fusion,” which means coalition, as may be seen in Nicholls v. Barrick, 27 Colo. 432. This is not necessary for a construction of the Election Law where such word does *255not appear, but for a reading of the judgments of the American tribunals dealing with the matter.
In accordance with the law, the Union Party of Puerto Rico became by reason of the number of votes polled by it in the 1924 election the majority party, which status was kept by it during successive elections and was held by it in 1924, when it allied itself with the Puerto Rican Republican Party.
The law in force when the general election of November, 1924, took place allowed a person to appear as the candidate of two or more political parties, and in. accordance therewith, after the consummation of the alliance, both allied parties appeared in separate columns with their respective insignia but both having a common ticket. Act No. 79 of June 25, 1919, known as the Election, Law, section 40, as amended on June 18, 1924.
The act and section above cited were amended by Act No. 1 of May 7, 1927 (Session Laws, p. 394), providing that no person shall be a candidate for more than on,e office, nor for the same office on two or more different tickets. Section 42 of the same act was also amended as follows:
“Section 42. — The name and emblem used to distinguish each of the principal or organized political parties on the election ballot, shall be the same that were used by each such party in the preceding election, unless a change in such name or emblem shall be certified to the Executive Secretary of Porto Rico on or before the 20th day of September of the year of the election in which it is to be used.
“No political party shall adopt as a name or emblem a name or emblem which has been previously used or adopted by another political party, either in whole or in part, if such other party still claims and uses such name and emblem, nor shall any political party use as an emblem on an election ballot the flag or coat of’arms of the United States or of Porto Rico, and the Executive Secretary of Porto Rico is hereby authorized and directed to refuse to accept any name or emblem of a political party which shall be offered for registration or record in his office which violates the provisions of this Section. If any political party fails to duly register an emblem with the Executive Secretary of Porto Rico on or before the 20th day of September of the year of the election in which the same is *256to be used as required by this Act, the Executive Secretary shall designate an emblem far such party which shall be used to distinguish the said party on the official ballot.
“Any principal or organized political party desiring to change its name or emblem may do so on certificate of the central directing body of said party, filed in the office of the Executive Secretary, and such party shall not therefor lose the rights and privileges granted thereto by law as such principal or organized party; Provided, That such parties as at the previous election went to the polls as an alliance or coalition and registered separate tickets in which the same candidates either totally or in part appeared for the same offices, may file in the office of the Executive Secretary of Porto Rico on petition of the central- directing organization of said alliance or coalition, a general name and an insigne for said alliance or coalition containing the insigne of each of the allied or coalition parties, and underneath it one sole ticket shall be registered under the prescriptions of Section 40 of the Election and Registration Law as hereby amended; Provided, further, That any alliance or coalition, going to the polls under one name or insigne as determined in the foregoing proviso, shall be considered as one single party with the same prerogatives, rights and duties as under the law pertained to the parties composing it, and hereafter it shall be considered as a principal or organized party, according to the number of votes obtained thereby at the election, as herein provided.”
This act was introduced in the Legislature in Spanish and went'through all its stages in that language.
By reason of these amendments the Alliance of the Union Party of Puerto Rico and the Puerto Rican Republican Party being unable to use separate columns with the same candidates, as was done in 1924, had to print the names of their candidates in a single column under the name and emblem as aforesaid, those of the Alliance of the Union Party of Puerto Rico and the Puerto Rican Republican Party.
By reason of the last amendments to sections 40 and 42 of the Election Law and from the fact that the alliance of these two parties went to the polls in 1928 with their candidates in a single column on the ballot, there arises the main point at issue in the present case, that is, whether in that *257election, the two allied parties, the Union Party of Puerto Eico and the Puerto Eican Eepuhlican Party ceased to have separate existence by reason of their merger or transformation into a new party called Alliance of the Union Party of Puerto Eico and the Puerto Eican, Eepuhlican Party, by provision of law, or whether there was neither such merger nor a new party and therefore each one of them keeps its personality, insigne, and electoral prerogatives to he used by them in case of a dissolution of such allian.ee; and the latter is what has happened in the present case.
There is nothing in that Law to the effect that the parties which in previous elections went to the polls as an alliance or coalition, and may take part in the 1928 election under a general name for said alliance or coalition with an insigne containing the insigne of each of the allied or coalition parties in a single ticket shall become merged (fusionados),. according to the Spanish meaning of that word, or converted into a new party composed or formed by the merging (fusión} of both parties into a new one. What the law provides is that the alliance or coalition thus going to the polls in 1923 shall be considered as a single party with the same prerogatives, rights, and duties as under the law (at the time of its enactment) pertained to the parties composing it and that hereafter it (such alliance) shall be considered as a principal or organized party according to the number of votes polled by it at the election, as provided in that law. The word “como” (as) is a comparative adverb according to the Spanish grammar. When a thing is considered as another it is so because it is not the other; and when an alliance of two or more parties is considered as a single party it is so because it is not a single party but that it shall be considered as if it were one party with the prerogatives, rights, and duties that pertained to the parties. The phrase “shall be considered as” can not be mistaken for the expression ‘ ‘ shall become constituted or converted into ’ A thing, an entity, a right, may be considered as another entity or right *258without becoming identical with the latter. The courts must not read into the law what has been omitted or omit what has been inserted. People v. González, 20 P.R.R. 553.
If the Legislature had meant to convert the allied parties •into a single party it would have stated that after the election that alliance or coalition shall become converted into one party, shall become one party, or similar words. Therefore, we are of the opinion that construing the words of the statute in their most usual signification and according to their general and popular use, as provided in section 14 of the ;Civil Code, we must reach the conclusion that the act did not 'transmute into a single party the two political parties whose candidates appeared in on.e single ticket on the ballot under the insignia of both parties. On the other hand, to maintain that the law created a new party composed of the two allied ■parties, from the fact of their having gone together to the polls in one single column on the ballot, having been compelled to do so because the law did not permit them to do otherwise, would be equivalent to asserting that the Legislature can create political parties, and this is not so, as is acknowledged by the Attorney General in the case at bar; and also because the law would thus tend to prevent the coalition of parties, which is a thing generally allowed.
For the construction of that enactment there may be taken into account also other parts of the Election Law. This law ■creates an insular permanent board of elections wThose functions are, among others, to supervise and conduct the elections, ■to approve rules and regulations for such elections, to revise and correct voting lists, to cancel registrations of electors on evidence submitted to that effect, and to canvass the votes. Said board, vested with such important powers, is composed •of three persons, one to act as chairman who shall be designated by the Governor with the advice and consent of the Senate, and the other two representing the two principal political parties of the Island. At each polling place in every precinct there shall be a poll board -which shall consist of two inspect*259ors and two poll clerks to conduct the election and canvass the votes. At the 1924 election the two principal parties were the Union Party of Puerto Eico and the Puerto Eican Ee-puhlican Party by reason of the number of votes registered by them in the previous election; and according to the law the other political parties having polled a certain, percentage of votes at the previous election shall he only entitled to have in the polling hoards an observer with no vote.
In view of such legal situation, we think that the purpose of section 42 of the Law as amended in, 1927 was to prevent the two principal parties, which were allied, from having each of them a seat in the Insular Board of Election and in the poll hoards, thus leaving the other parties without representation, and this is why it was therein provided that the parties going to the polls as allies in 1928 should he considered as a single party so that as a single party it should have one representative in the polling places; that it would he likened for the purpose of the Election Law to on,e party without ceasing to he an organization composed of two entities; that when acting jointly and in relation to the Election, Law they would have no other rights and privileges than those pertaining to any other party, hut preserving its coalition structure since none of them gave- its consent to he merged into or consolidated with the other. Furthermore, if the law had meant the coalition parties to become merged or converted into a single party after the 1928 election, it would not have said “shall he considered as a single party” with the same prerogatives, rights, and duties as under the law pertained to the parties composing it. Because on,ce the parties forming the alliance had merged or disappeared, their separate life having been extinguished by their conversion into a new party, they could not continue with the prerogatives, rights, and duties of each of them, since they had ceased to be such parties. Moreover, the adverb “as” has not been used inadvertently, since it appears in each of the last two provisos of that section of the law.
*260It is no objection to the conclusion; reached by us to say that the allied parties were not bound to go to the polls with a general name and on a single ticket, because unless they then dissolved their alliance the law did not allow them to go to the polls in any other way. Nor does the consent of the allied parties to go to the polls in the only way allowed them by the law and the voting for the same candidates amount to an. endorsement by the electors of the merger or consolidation of both parties into a single party, as the coalition electors were not free to abstain from voting, under penalty of having their names stricken from the voting lists in the two subsequent elections. So that there was no freedom either as to their vote or as to the question of the merger which was not submitted to the electors in a referendum, as Avas done in the case of the Prohibition Law. Besides, that question ought to have been submitted exclusively to the followers of the Union Party of Puerto Rico and the Puerto Rican Republican Party and never to the voters in general, thus permitting the contending parties the right to settle their own internal problems, such as their dissolution and merger with each other.
The fact that, in certifying to the Executive Secretary the names of the nominees, it was stated at the top of the certificates that the signers were the president and the secretary of the convention held by the Puerto Rican Alliance Party is not proof that at the time they were signed, August and September, 1928, the Puerto Rican Alliance had been converted into one party, because certificates are evidence as to the contents of the documents only, and in the body of the certificates it is stated that the candidates belong to the Puerto Rican Alliance, but it is not stated that they belong to the Puerto Rican Alliance Party; because the captions of such certificates are in conflict with the printed letter-head which says “Puerto Rican Alliance,” being in conflict also with the body of the certificate wherein it is stated that they are candidates of the Puerto Rican Alliance; because it does *261not appear from the record that on the aforesaid dates the Puerto Rican Alliance of the two parties had been converted through any agreement between them into a single party, it appearing on the contrary that they have not made any other agreement subsequent to the pact of 1924; and because said certificates were dated prior to November, 1928, the election of that year being alleged to have converted the Puerto Rican Alliance into a party.
The reasonable construction of that law is the on.e given by us in accordance with the rules of statutory construction prescribed in sections 14 and 17 of our Civil Code. To give it the construction advocated by the Executive Secretary of Puerto Rico is not only to go against the letter of the lav/ but it would lead to the conclusion that such law is unconstitutional, as we shall see, thus violating the well settled rule that a statute must be so construed as to harmonize it, wherever possible, with the Constitution. Union Central Life Ins. Co. v. Gromer, 19 P.R.R. 856; People v. Frisbie, 26 Cal. 135; People v. Hayne, 83 Cal. 117; Re Stewart, 35 L.R.A. 427.
If that law were held to dissolve the two allied or associated parties, the Union Party of Puerto Rico and the Puerto Rican Republican Party, and to convert or merge them into a new one called Puerto Rican Alliance, such a law would turn out to be in conflict with the Federal Constitution and our Organic Act, because it would hinder people, legally entitled to vote, in the exercise of their political franchise and in their right to combipe freely.
In effect, it would prohibit the coalition of parties under penalty of being considered to be merged as alleged by the Executive Secretary, without their consent, into on.e single party; and in Martines v. Saldaña, 38 P.R.R. 398, this Court held that the voters must be free to combine. Moreover, as we have stated before, what the allied parties were allowed to do in the 1924 election, is denied to those which afterwards *262became allied. In Murphy v. Curry, 137 Cal. 479, the following was said:
. . There can be no solid foundation in reason, therefore, for depriving one political party of the right to have placed upon its ballot the names of its nominees, solely because some other political party has seen fit to select the same men. From the moment that the legislature under the Australian ballot law saw fit to recognize political parties as entities, and to circumscribe their spheres of action, it became the duty to treat all justly and impartially, and it is unjust, discriminating, and illegal to deprive in this instance the Democratic party of the right to place the name of its nominee for the House of Representatives upon the official ballot, — an injustice which is accentuated by the fact that in addition to this refusal the state officially conveys the false information to its voters that the Democratic party has made no nomination whatsoever for the office.
“Nor when the rights of the nominee are considered will this law be found any more satisfactory. It is not a question of 'Party fealty’ or 'party sentiment’, and it only disposes of those rights by sweeping them away to say that ‘mere party fealty and party sentiment, which influence men to desire to be known as members of a particular organization, are not the subjects of constitutional care.’ It is admitted that any nominee has the right to insist that his name shall be placed upon the official ballot, not only in its appropriate place, but with suitable printed words, to inform the voter that he is the nominee of a particular political party. Mr. Livernash, in the ease at bar, has the unquestioned right under our election laws to insist that his name shall appear upon the ballot as the nominee of the Union Labor party, and he may compel the enforcement of this right by mandate. In this instance, therefore, the state has seen fit to recognize the desire of men to be known as members of a particular political organization, and has given them a right enforceable at law. Why, if it be the nominee’s right to have the information conveyed to the voters, and if it be the state’s duty to convey the information that he is the choice of one political party, should the law deprive him of the right to have the electors know that he is the choice of more than one party? The answer to this question will be found in what must have been the intent of the lawmakers — to prevent the combination or fusion of two or more political parties by their selection in common of the same candidates. *263But until it is pointed out to us that such a combination or such a fusion is violative of the constitution of the United States or of this state, or is against public policy, it must be held that the legislature herein has sought to exercise illegal control over political parties and their nominees, and in so doing has aimed an unwarranted blow at a vital principle of our republican government.”
The above decision reviews and discusses the contrary doctrine, which it rejects, of the supreme courts of Michigan, Ohio, and Wisconsin, the first of which reversed its holding1 afterwards as is stated in Matter of Hopper vs. Britt, 203 N. Y. 144, sustaining the California theory just cited. See also Matter of Callahan, 93 N. E. 262.
The opposition cites decisions adverse to those mentioned by us, but we follow the latter because it seems to us reason.able and just that if a candidate for an elective office has the support of several parties he can be nominated by them and not by only one of them. .
The Constitution of the United States, by its Fourteenth Amendment, like section 2 of our Organic Act, forbids the enactment of any law impairing the obligation of contracts, and the construction sought to be given to the statute in question would violate these fundamenal provisions of our Public Law, since the said statute having been enacted during the existence of an agreement or alliance under certain, conditions it prevents those parties from continuing such alliance. In 12 Corpus Juris, pages 1057 and 1058, it is said that a law enacted subsequent to an existing contract which, if valid, will have the effect of annulling the contract constitutes the most palpable form of legislative impairment, and such an enactment is clearly unconstitutional. If a law changes the legal effect of a contract, it impairs it within the sense of the constitutional safeguard. The agreement, contract, coalition, or alliance of the two parties was made, as we have seen, when it was allowed by the law, and their merger was not stipulated, a new condition to be imposed by the sections under consideration on those who had previously contracted, *264thus altering the conditions of their agreement and dissolving it against their will, impairing in that way said pact or agreement. 6 R.C.L. 328 and 329. This prohibition applies not only to agreements within the scope of the Civil Code but also to every instrument, ordinance, and measure under any name, containing the inherent characteristics or purposes of a contract and establishing thereby bona fide mutual obligations. In the pact or alliance of those two parties we fail to find anything to show that it was made only for the 1924 election, as claimed by the respondent.
In Martínez v. Saldaña, supra, it was not declared that the pact or alliance of the Union Party of Puerto Rico and the Puerto Rican. Republican Party was to last four years only, nor could that declaration be made as that question had not been submitted for a decision. There the mandamus proceeding was instituted by Martínez Nadal as president of the political party known, as “Constitucional Histórico” for three purposes, one of them being to obtain authorization to change that name to “Partido Republicano Puro” and this was opposed by the intervener “Partido Republicano Puertorrique-ño,” and the petitioner having alleged that the Republican Party had agreed to effect a merger with the Unionist Party and therefore the former had lost its personality, the said intervener, “Partido Republicano,” answered through José Tous Soto that such merger would not have any legal effect until the election. This is why this Court, in deciding that controversy, said that “It makes no difference that at the moment of the election or subsequently thereto the other party proposes to fuse itself with still a third party under a different name. The so-called Republican Party until the election has an independent legal existence.” That decision did not hold that the Alliance of the Union Party of Puerto Rico and the Puerto Rican, Republican Party only had existence until the election and that therefore it terminated four years from the time it had been agreed. No such thing has been declared either in the party agreement, in the law, or in the *265cited decision in, regard to the alliance or coalition of the Union Party of Puerto Rico and the Puerto Rican Republican Party. By reason of all the foregoing, we uphold the construction which we gave at the start to the law in harmony with its text.
The conclusion, having been reached by us that the two parties did not become merged or consolidated either by law or by the manner in which they went as allies to the polls in 1928, let us see now whether such alliance or coalition is in existence or whether it has become dissolved.
Political parties are voluntary associations of electors having an organization and opinion distinctive and common, attempting through their organization to elect officers and make their principles the policy of the government. They are thus defined in Ex parte Wilson, 7 Oklahoma Crim. 610, 125 Pac. 739, cited with approval in State ex rel. McGrael v. Phelps, 144 Wis. 1, 35 L.R.A. (N. S.) 353; this latter case having-been cited several times in Martínez v. Saldaña, supra. The Election, Law recognizes political parties in some of its provisions.
Political parties may form associations or alliances among themselves, as is acknowledged by the law when providing that those parties which went to the polls in 1924 forming a coalition, may do so in a certain way in 1928.
The coalition or alliance of the Union Party of Puerto Rico and the Puerto Rican Republican Party was made between them without a definite term or purpose and, therefore, either of them could terminate such alliance by a resolution of its convention; but without a previous resolution of the conventions of the two parties their fusion into one, involving the dissolution of both parties in order to constitute a new one as the sum or fusion, of the two, could not be effected, nor could the representatives of each party in the Directive Committee of the Alliance make such fusion because they had not been authorized for that purpose, by their respective conventions, and in, their capacity as delegates, agents or repre*266sentatives of their parties they had no greater authority than that conferred on them. Nor could that authority reside in the Alliance group constituting a majority in the Legislature, because such group had powers conferred on it by the electors to legislate for the people of Puerto Eico and not for the creation or dissolution of parties, which function belongs to political bodies. The conventions of the two parties never voted such fusion and consequent dissolution of their respective parties. This could only have been done by the conventions.
Now, as a convention of the Union Party of Puerto Eico resolved to terminate the alliance formed with the Puerto Eican Eepublican Party and served notice to that effect on the latter of these two parties as well as on the Executive Secretary of Puerto Eico, it follows that henceforth the coalition or alliance between the two was terminated and therefore the two parties were left as they were before going into the alliance, each of them, therefore, regaining the private use of the respective insignia, emblems, and rights which they had.
As may be seen, this is not a question to be submitted for decision to the directive organization of the two allied parties, composed of members from both parties, because this is a case of a resolution taken by an ally which does not want to continue the alliance, or in other words, of a partner who does not want to continue the partnership.
It follows from the foregoing that the Puerto Eican Alliance of the Union Party of Puerto Eico and the Puerto Eican Eepublican Party exists no longer and therefore that the Union Party of Puerto Eico which has appeared in the office of the Executive Secretary of Puerto Eico and on the ballot as an. organized and majority party during 27 years, is entitled now by reason of the dissolution of the alliance to have its name with the emblems and insignia formerly belonging to it to appear in the official register of the respondent and on the ballot; and that this is a ministerial duty imposed by *267law on the Executive Secretary of Puerto Eico if the number of votes registered by said Unionist Party in the last election entitles it to be considered as an organized principal party.
It is true that the office of the Executive Secretary of Puerto Eico has been notified that the Puerto Eican Alliance is still in existence and has the exclusive right to the name “Union of Puerto Eico”; but apart from the fact that the first statement has been contradicted by the manner in which the president of the alliance has been appointed, because of the constitution of an Insular Committee composed of at least 34 members both permanent and alternate,- all of which is contrary to the bases on, which the alliance was made in 1924, anyway it can be seen that all this rests on the theory that the law and the voters made the merger of the two parties which formed a coalition called Puerto Eican Alliance and therefore that the Union Party of Puerto Eico no longer exists; a theory and a conclusion which we have already declared to be erroneous.
In the last election, which was held in 1928, the Union of Puerto Eico and the Puerto Eican, Eepublican Party voted for a ticket in a single column and therefore their votes are commixed; but in a situation rather similar to the present one it was decided by the Supreme Court of Minnesota in. Higgins v. Berg, Secretary of State, 42 L.R.A. 245, that said Secretary might resort to any rule or method to ascertain approximately the vote polled by each party which he deemed to be fair and practicable, and accordingly it was suggested by the court to apportion the combined vote between the parties on the basis of the average vote polled by each at the last general election next before the nomination by them of a duplicate ticket; and unless the said Secretary acted in the premises fraudulently or unfairly, or clearly upon an improper and prejudicial basis, his decision would not be disturbed by the courts. We endorse that suggestion of the Supreme Court of Minnesota because we consider the same to *268be just and equitable to the parties concerned; and as at the previous election of 1924, when both allied parties figured in separate columns notwithstanding each had nominated the same ticket for all the offices, the Union Party, of Puerto Rico polled 81 per cent of the total vote for said ticket and the Puerto Rican Republican Party the remaining 19 per cent, the respondent might in the present case, using those percentages as a basis, ascertain the vote polled by each of the allied parties at the 1928 election.
The peremptory writ of mandamus prayed for in the present case should be issued.